Peyton, C. J.,
delivered the opinion of the court:
It appears from the record in this case, that Randal Palmer, on the 5th day of March, 1867, recovered a judgment in the circuit court of Tippah county, against B. Jones, William Persons and S. R. Spight, for the sum of two hundred and seventy-four 30-100 dollars. That subsequently to the rendition of the judgment, the sail Randal Palmer died, and John D. Palmer became administrator of his estate, and sued out from said court, on the 8th day of July, 1874, a writ of scire facias to revive said judgment in his name, and to have execution thereof.
On the 5th day of August, 1871, [the defendants moved the court to quash the scire facias on the ground that it appears from its face to be barred by the statute of limitations of seven years. The motion was sustained by the court, and the writ quashed. And hence the case is brought to this court.
*661The Code of 1857, in article 8, page 400, provides that all actions of debt, founded on any judgment or decree rendered by any court of record in this state, shall be brought within seven years next after the rendition of such judgment or decree, and not after ; and no execution shall issue on any such judgment or decree after seven years from the date of the issuance of the last preceding execution on such judgment or decree. And this provision is also contained in section 2158 of the Code of 1871. And it is declared in both of these codes that no judgment or decree, rendered in any court held within this state, shall be a lien on the property of the defendant therein for a longer period than seven years from the rendition thereof.
It does not appear that any execution had ever issued on the judgment, and in that case the statute is an absolute bar to the bringing a suit or action on the judgment, and to the issuance of an execution thereon. .
One of the purposes of the scire facias is to have execution of the judgment, and this cannot be had, because the statute prohibits it, and the other purpose of the writ is to revive the judgment in the name of the personal representative of the plaintiff therein. Had the plaintiff in the judgment been living at the time of the issuance of the scire facias, he could neither have brought an action on the judgment, nor run an execution thereon. If this be so, it would be a nugatory act to revive in the name of the administrator, who could have no more rights, nor stand in any better position with reference to the judgment and execution, than his intestate would have had, had he been living.
The record shows that the bar of the statute was complete, and therefore the court did not err in quashing the scire facias.
The judgment must be affirmed.